Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 1 of 15 Page ID #:25

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   DR. STEWART LUCAS MURREY,                       Case No. CV 20-6217 PA (SKx)
12                 Plaintiff,                        SELF-REPRESENTATION ORDER

13          v.
     WWW.CHEATERREPORT.COM, et al.
14
                   Defendants.
15
16
17
            One or more of the parties to this action has elected to appear pro se. Persons
18
     appearing before this Court are not required to retain the services of a lawyer or obtain the
19
     advice of counsel. Individual litigants may represent themselves pro se, but corporations
20   and associations must be represented by counsel. See Church of the New Testament v.
21   United States, 783 F.2d 771, 773 (9th Cir. 1986) (unincorporated associations); In re
22   Highley, 459 F.2d 554, 555 (9th Cir. 1972) (corporations). In addition, non-attorney
23   litigants may not represent other individual litigants or trusts for which they serve as trustee.
24   See Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (minor children); C.E.
25   Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir. 1987) (trust); McShane v.
26   United States, 366 F.2d 286, 288 (9th Cir. 1996) (other litigants). A partner may not
27   represent his or her own interest in a partnership pro se, and a sole shareholder may not
28
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 2 of 15 Page ID #:26

 1   represent a corporation. See In re Am. West Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994)
 2   (per curiam) (partner); United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245
 3   (9th Cir. 1993) (per curiam) (shareholder).
 4          Proceeding pro se is not without its pitfalls, and this Court wishes to make those
 5   pitfalls known at the outset of this proceeding:
 6          !      Generally speaking, non-attorney litigants are less likely to be victorious than
 7                 those assisted by counsel.
 8          !      The opposing party may have a lawyer, and that lawyer will show you no
 9                 mercy. That lawyer's duty is to achieve victory for his or her client. He or she
10                 will take every step legally permissible to that end.
11          !      The Court is a neutral adjudicator of the law. The role of the judge is to
12                 resolve disputes arising between the parties in accordance with the law. As
13                 such, the judge cannot assist you, cannot answer your legal questions, and
14                 cannot take sides in the dispute. Nor can any members of the judge's staff.
15          !      You will be proceeding alone in a complex area where experience and
16                 professional training are greatly desired.
17          Simply put, when you elect to proceed pro se, you are on your own and become
18   personally responsible for litigating your action in accordance with the rules. Practice in the
19   federal courts is governed by the Federal Rules of Civil Procedure. You must become
20   familiar with these rules. You will be held to the same standards as a lawyer as far as
21   complying with court procedures and the rules and regulations of the court system.
22          As litigating an action in federal court often requires a great deal of time, preparation,
23   knowledge, and skill, this Court highly recommends against proceeding without the
24   assistance of counsel. Some attorneys will represent clients on a contingency fee basis,
25   whereby the fees associated with representation are subtracted from a judgment in favor of
26
27
28
                                                    -2-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 3 of 15 Page ID #:27

 1   the client.1/ However, should you wish to continue without counsel – fully understanding the
 2   risks – you are hereby ordered to carefully review the remainder of this Order, as it contains
 3   instructions for proceeding in this Court which must be followed.
 4          This Order, while not comprehensive – and not a substitute for fully familiarizing
 5   yourself with the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Local
 6   Rules of Practice for the United States District Court for the Central District of California,
 7   the orders of this Court, including the Court’s Standing Order, Scheduling Order, and Civil
 8   Trial Order, as well as federal and state case law applicable to this action – is intended to
 9   bring certain aspects of law and motion practice to your attention at an early stage in the
10   litigation to remedy problems commonly associated with pro se pleadings.2/
11          Communications with Chambers: Pursuant to Local Rule 83-2.5, parties shall
12   refrain from writing letters to the judge, making telephone calls to chambers, or otherwise
13   communicating with a judge unless opposing counsel is present. You may contact the
14   Courtroom Deputy, at (213) 894-1795, with appropriate inquiries. The Courtroom Deputy is
15   not an attorney, and will not provide you with any legal advice. The Courtroom Deputy
16
     1/
             The Los Angeles County Bar Association Lawyer Referral and Information Services
17
     may be able to refer you to a lawyer who may or may not be willing to take your case on a
18   contingency basis. The lawyer referral service may be reached at (213) 243-1525.
             Additionally, the Pro Se Clinic at the United States Courthouse is now open. It is
19   located in the Edward Roybal Federal Building and U.S. Courthouse, 255 East Temple
20   Street, Suite 170, Los Angeles, California 90012. Hours of operation are Mondays,
     Wednesdays, and Fridays from 9:30 a.m. to 12:00 p.m. and 2:00 p.m. to 4:00 p.m. The Los
21   Angeles Clinic operates by appointment only, is staffed by a lawyer, and offers on-site
     information and guidance to individuals who are representing themselves in civil actions in
22   the United States District Court. The Clinic can be reached at 213-385-2977, Ext. 270.
23   Clinic staff can respond to many questions with a telephonic appointment or through your
     email account. It may be more convenient to email your questions or schedule a telephonic
24   appointment. The Clinic also operates locations at the George E. Brown, Jr. Federal
     Building and U.S. Courthouse, 3470 Twelfth Street, Riverside, California 92501, and at the
25
     Ronald Reagan Federal Building and U.S. Courthouse, 411 West Fourth Street, Santa Ana,
26   California 92701. Additional information can be found at www.cacd.uscourts.gov/ProSe.
     2/
27          This Court’s orders and the Local Rules of Practice for the United States District
     Court for the Central District of California are available on the district court’s website:
28   www.cacd.uscourts.gov
                                                    -3-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 4 of 15 Page ID #:28

 1   cannot waive any of the requirements of this, or any other, Order. Should you wish to bring
 2   any matter to the attention of the Court, you must do so in writing, and file it and serve it on
 3   the opposing party.
 4            Jurisdiction: The Federal Rules of Civil Procedure require that a pleading that states
 5   a claim for relief must contain “a short and plain statement of the grounds for the court’s
 6   jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). This District’s Local Rules further provide that
 7   “[t]he statutory or other basis for the exercise of jurisdiction by this Court shall be plainly
 8   stated in . . . any document invoking this Court’s jurisdiction.” Local Rule 8-1. A copy of
 9   Fed. R. Civ. P. 8 is attached.
10            This is extremely important. Unlike state courts, federal courts are not courts of
11   general jurisdiction, and can only preside over matters authorized by the Constitution and
12   Congress. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541, 106 S. Ct. 1326,
13   1331, 89 L. Ed. 2d 501 (1986). In other words, the party filing the action must prove to the
14   Court that jurisdiction over the action exists before the Court can reach the merits of the
15   complaint. See Smith v. McCullough, 270 U.S. 456, 459, 46 S. Ct. 338, 339, 70 L. Ed. 682
16   (1926) (A “plaintiff, suing in federal court, must show in his pleading, affirmatively and
17   distinctly, the existence of whatever is essential to federal jurisdiction . . . .”).
18            Federal jurisdiction may be alleged either pursuant to 28 U.S.C. section 1331 for
19   actions “arising under the Constitution, laws, or treaties of the United States,” otherwise
20   known as “federal question” jurisdiction, or 28 U.S.C. section 1332 as an action “between
21   citizens of different States,” otherwise known as “diversity” jurisdiction.
22            To allege federal question jurisdiction, the complaint should identify which right(s)
23   the plaintiff(s) claim have been violated, and which law, statute, or constitutional
24   amendment provides that right. See Keniston v. Roberts, 717 F.2d 1295, 1298 (9th Cir.
25   1983).
26            Diversity jurisdiction has two requirements. First, diversity jurisdiction requires
27   complete diversity of citizenship, that is, all plaintiffs must have a different citizenship from
28   all defendants. See Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 373, 98 S.
                                                      -4-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 5 of 15 Page ID #:29

 1   Ct. 2396, 2402, 57 L. Ed. 2d 274 (1978). Residence and citizenship are distinct concepts,
 2   with significantly different jurisdictional ramifications: “[i]n order to be a citizen of a State
 3   within the meaning of the diversity statute, a natural person must both be a citizen of the
 4   United States and be domiciled within the State.” Newman-Green, Inc. v. Alfonzo-Larrain,
 5   490 U.S. 826, 828, 109 S. Ct. 2218, 2221, 104 L. Ed. 2d 893 (1989). “A person’s domicile
 6   is her permanent home, where she resides with the intention to remain or to which she
 7   intends to return. A person residing in a given state is not necessarily domiciled there, and
 8   thus is not necessarily a citizen of that state.” Kanter v. Warner-Lambert Co., 265 F.3d 853,
 9   857 (9th Cir. 2001) (citations omitted). Corporations are citizens of both their state of
10   incorporation and the state in which they have their principal place of business. 28 U.S.C.
11   § 1332(c)(1); see also New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1300-01 (9th
12   Cir. 1989). Unincorporated associations are citizens of the states of each member. See Fifty
13   Associates v. Prudential Ins. Co. of Am., 446 F.2d 1187, 1190 (9th Cir. 1970). Second,
14   when jurisdiction is based on diversity of citizenship, district courts do not have original
15   jurisdiction unless a party alleges an amount in controversy exceeding $75,000. 28 U.S.C.
16   § 1332(a).
17          Finally, you should understand that it is insufficient for a party to merely claim that
18   jurisdiction exists. Sufficient facts must be alleged to allow the Court to assess whether it
19   has jurisdiction over the action.
20          Service: Service is the formal delivery of a legal pleading. The Federal Rules of
21   Civil Procedure have different requirements for service to be effective depending on the type
22   of entity to be served: service on an individual within the United States is governed by
23   Fed. R. Civ. P. 4(e), corporations and associations must be served in conformity with Rule
24   4(h), the United States and it agencies must be served pursuant to Fed. R. Civ. P. 4(i), and
25   state and local governmental units require service under Fed. R. Civ. P. 4(j).
26          Time limits for service of the complaint are set forth in Fed. R. Civ. P. 4(m). It is
27   important to promptly and properly serve the opposing party, especially with the summons
28   and complaint when initiating an action, because failure to serve within the time limits
                                                    -5-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 6 of 15 Page ID #:30

 1   specified by the Federal Rules may result in the dismissal of your action for lack of
 2   prosecution. You must always inform the Court whenever you serve a filing on an
 3   opposing party; this is done by filing a proof of service. See Fed. R. Civ. P. 4(l).
 4          Discovery: Discovery is the mechanism by which the parties to an action collect
 5   evidence relating to the case from one another. Certain information is expected to be
 6   provided to the other side without a request. See Fed. R. Civ. P. 26(a). If the other side
 7   seeks to obtain discovery from you, you must cooperate and provide the information sought
 8   “regarding any nonprivileged matter that is relevant to any party’s claim or defense . . . .”
 9   Fed. R. Civ. P. 26(b)(1). The principal forms of discovery envisioned by the Federal Rules
10   are the production and inspection of documents, requests for admissions, depositions and
11   interrogatories. Discovery disputes are resolved by, and should be brought to the attention
12   of, the magistrate judge assigned to the action. Discovery should begin early in the litigation
13   and may commence prior to the Scheduling Conference.
14          Motions: Motions are requests to this Court to make a specified ruling or order. The
15   opposing party may file a motion to dismiss your action, pursuant to Fed. R. Civ. P. 12, or a
16   motion for summary judgment pursuant to Fed. R. Civ. P. 56. If the opposing party files and
17   serves a motion on you, you must oppose it if you disagree with the requested relief.
18   Failure to oppose an otherwise properly supported motion may result in the Court
19   granting that motion. See Local Rule 7-12. Depending on the motion, this may result
20   in the dismissal of your case.
21          To oppose a motion, you must present the Court with a statement explaining the basis
22   of your opposition and the legal authority supporting your contentions. You must also file
23   any evidence upon which you intend to base your opposition to a motion for summary
24   judgment. Pursuant to Local Rule 7-9, your opposition is due not later than twenty-one (21)
25   days before the date designated for the hearing of the motion. If you need additional time to
26   oppose the motion, you must file and serve an ex parte application requesting an extension
27   of time prior to the date on which your opposition is due, and must demonstrate that the
28   additional time you seek is warranted and that the requested extension is not a crisis of your
                                                    -6-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 7 of 15 Page ID #:31

 1   creation, thus precluding you from seeking ex parte relief. See Mission Power Eng’g Co. v.
 2   Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
 3          Motion to Dismiss: A Fed. R. Civ. P. 12(b)(6) motion to dismiss for failure to state
 4   a claim tests the legal sufficiency of the claims asserted in the complaint. A dismissal under
 5   Rule 12(b)(6) is proper only where there is either a “lack of a cognizable legal theory” or
 6   “the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
 7   Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). For a complaint to survive a
 8   motion to dismiss, it must contain “only enough facts to state a claim to relief that is
 9   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,
10   1974, 167 L. Ed. 2d 929 (2007) When evaluating a Rule 12(b)(6) motion, the Court must
11   accept all material allegations in the complaint as true and construe them in the light most
12   favorable to the non-moving party. See Barron v. Reich, 13 F.3d 1370, 1374 (9th Cir.
13   1994). However, the Court is not bound to assume the truth of legal conclusions merely
14   because they are stated in the form of factual allegations. See Western Mining Council v.
15   Watt, 643 F.2d 618, 624 (9th Cir. 1981). Dismissal is proper if a complaint is vague,
16   conclusory, and fails to set forth any material facts in support of the allegations. See North
17   Star Int’l v. Arizona Corp. Comm’n, 720 F.2d 578, 583 (9th Cir. 1983). A copy of Fed. R.
18   Civ. P. 12 is attached.
19          Motion for Summary Judgment: Summary judgment may be granted when there
20   are no material facts in dispute between the parties, making a trial unnecessary. To resist
21   summary judgment under Fed. R. Civ. P. 56, you must submit affidavits or other
22   documentary evidence, such as depositions and answers to interrogatories, which set forth
23   specific facts showing there is a genuine issue for trial. Klingele v. Eikenberry, 849 F.2d
24   409, 411-12 (9th Cir. 1988). Failure to do so may result in the entry of summary judgment
25   against you. You should also note that Rule 56(e) requires that affidavits or declarations
26   shall be made on personal knowledge, set forth facts that are admissible as evidence, and
27   show affirmatively that the affiant is competent to testify to the matters stated therein. A
28   copy of Fed. R. Civ. P. 56 is attached. Should you fail to contradict the moving party

                                                    -7-
Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 8 of 15 Page ID #:32

 1   with counter-affidavits, declarations or other evidence, the moving party’s evidence
 2   may be taken as the truth, and final judgment may be entered against you without a
 3   trial, thus ending your case. Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998).
 4                To effectively address a summary judgment motion, you should be aware of, and
 5   familiar with, the following United States Supreme Court cases on summary judgment:
 6   Celotex v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); Anderson v.
 7   Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986); Matsushita
 8   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed. 2d 538
 9   (1986).
10                IT IS SO ORDERED.
11
12
13
       DATED: July 16, 2020                             ___________________________________
14                                                                 Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Revised: 4/5/2019                                -8-
  Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 9 of 15 Page ID #:33

                             Rule 8. General Rules of Pleading

(a)    Claim for Relief. A pleading that states a claim for relief must contain:
       (1)   a short and plain statement of the grounds for the court's jurisdiction, unless the
             court already has jurisdiction and the claim needs no new jurisdictional
             support;
       (2)   a short and plain statement of the claim showing that the pleader is entitled to
             relief; and
       (3)   a demand for the relief sought, which may include relief in the alternative or
             different types of relief.

(b) Defenses; Admissions and Denials.
       (1)    In General. In responding to a pleading, a party must:
              (A) state in short and plain terms its defenses to each claim asserted against
                      it; and
              (B) admit or deny the allegations asserted against it by an opposing party.
       (2)    Denials--Responding to the Substance. A denial must fairly respond to the
              substance of the allegation.
       (3)    General and Specific Denials. A party that intends in good faith to deny all the
              allegations of a pleading--including the jurisdictional grounds--may do so by a
              general denial. A party that does not intend to deny all the allegations must
              either specifically deny designated allegations or generally deny all except
              those specifically admitted.
       (4)    Denying Part of an Allegation. A party that intends in good faith to deny only
              part of an allegation must admit the part that is true and deny the rest.
       (5)    Lacking Knowledge or Information. A party that lacks knowledge or
              information sufficient to form a belief about the truth of an allegation must so
              state, and the statement has the effect of a denial.
       (6)    Effect of Failing to Deny. An allegation--other than one relating to the amount
              of damages--is admitted if a responsive pleading is required and the allegation
              is not denied. If a responsive pleading is not required, an allegation is
              considered denied or avoided.

(c) Affirmative Defenses.
       (1)    In General. In responding to a pleading, a party must affirmatively state any
              avoidance or affirmative defense, including:
              • accord and satisfaction;
              • arbitration and award;
              • assumption of risk;
              • contributory negligence;
              • discharge in bankruptcy;
              • duress;
              • estoppel;
              • failure of consideration;
              • fraud;
              • illegality;
              • injury by fellow servant;
              • laches;
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 10 of 15 Page ID #:34

            • license;
            • payment;
            • release;
            • res judicata;
            • statute of frauds;
            • statute of limitations; and
            • waiver.
      (2)   Mistaken Designation. If a party mistakenly designates a defense as a
            counterclaim, or a counterclaim as a defense, the court must, if justice requires,
            treat the pleading as though it were correctly designated, and may impose terms
            for doing so.

(d)   Pleading to Be Concise and Direct; Alternative Statements; Inconsistency.
      (1)    In General. Each allegation must be simple, concise, and direct. No technical
             form is required.
      (2)    Alternative Statements of a Claim or Defense. A party may set out 2 or more
             statements of a claim or defense alternatively or hypothetically, either in a
             single count or defense or in separate ones. If a party makes alternative
             statements, the pleading is sufficient if any one of them is sufficient.
      (3)    Inconsistent Claims or Defenses. A party may state as many separate claims or
             defenses as it has, regardless of consistency.

(e)   Construing Pleadings. Pleadings must be construed so as to do justice.
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 11 of 15 Page ID #:35

Rule 12. Defenses and Objections: When and How Presented; Motion for Judgment on
      the Pleadings; Consolidating Motions; Waving Defenses; Pretrial Hearing

(a)   Time to Serve a Responsive Pleading.
      (1)   In General. Unless another time is specified by this rule or a federal statute, the
            time for serving a responsive pleading is as follows:
            (A) A defendant must serve an answer:
                   (i)     within 21 days after being served with the summons and
                           complaint; or
                   (ii)    if it has timely waived service under Rule 4(d), within 60 days
                           after the request for a waiver was sent, or within 90 days after it
                           was sent to the defendant outside any judicial district of the
                           United States.
            (B) A party must serve an answer to a counterclaim or crossclaim within 21
                   days after being served with the pleading that states the counterclaim or
                   crossclaim.
            (C) A party must serve a reply to an answer within 21 days after being
                   served with an order to reply, unless the order specifies a different time.
      (2)   United States and Its Agencies, Officers, or Employees Sued in an Official
            Capacity. The United States, a United States agency, or a United States officer
            or employee sued only in an official capacity must serve an answer to a
            complaint, counterclaim, or crossclaim within 60 days after service on the
            United States attorney.
      (3)   United States Officers or Employees Sued in an Individual Capacity. A United
            States officer or employee sued in an individual capacity for an act or omission
            occurring in connection with duties performed on the United States' behalf
            must serve an answer to a complaint, counterclaim, or crossclaim within 60
            days after service on the officer or employee or service on the United States
            attorney, whichever is later.
      (4)   Effect of a Motion. Unless the court sets a different time, serving a motion
            under this rule alters these periods as follows:
            (A) if the court denies the motion or postpones its disposition until trial, the
                   responsive pleading must be served within 14 days after notice of the
                   court's action; or
            (B) if the court grants a motion for a more definite statement, the responsive
                   pleading must be served within 14 days after the more definite statement
                   is served.

(b)   How to Present Defenses. Every defense to a claim for relief in any pleading must be
      asserted in the responsive pleading if one is required. But a party may assert the
      following defenses by motion:
      (1)    lack of subject-matter jurisdiction;
      (2)    lack of personal jurisdiction;
      (3)    improper venue;
      (4)    insufficient process;
      (5)    insufficient service of process;
      (6)    failure to state a claim upon which relief can be granted; and
      (7)    failure to join a party under Rule 19.
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 12 of 15 Page ID #:36

      A motion asserting any of these defenses must be made before pleading if a
      responsive pleading is allowed. If a pleading sets out a claim for relief that does not
      require a responsive pleading, an opposing party may assert at trial any defense to that
      claim. No defense or objection is waived by joining it with one or more other defenses
      or objections in a responsive pleading or in a motion.

(c)   Motion for Judgment on the Pleadings. After the pleadings are closed--but early
      enough not to delay trial--a party may move for judgment on the pleadings.

(d)   Result of Presenting Matters Outside the Pleadings. If, on a motion under Rule
      12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by
      the court, the motion must be treated as one for summary judgment under Rule 56. All
      parties must be given a reasonable opportunity to present all the material that is
      pertinent to the motion.

(e)   Motion for a More Definite Statement. A party may move for a more definite
      statement of a pleading to which a responsive pleading is allowed but which is so
      vague or ambiguous that the party cannot reasonably prepare a response. The motion
      must be made before filing a responsive pleading and must point out the defects
      complained of and the details desired. If the court orders a more definite statement and
      the order is not obeyed within 10 days after notice of the order or within the time the
      court sets, the court may strike the pleading or issue any other appropriate order.

(f)   Motion to Strike. The court may strike from a pleading an insufficient defense or any
      redundant, immaterial, impertinent, or scandalous matter. The court may act:
      (1)   on its own; or
      (2)   on motion made by a party either before responding to the pleading or, if a
            response is not allowed, within 21 days after being served with the pleading.

(g)   Joining Motions.
      (1)    Right to Join. A motion under this rule may be joined with any other motion
             allowed by this rule.
      (2)    Limitation on Further Motions. Except as provided in Rule 12(h)(2) or (3), a
             party that makes a motion under this rule must not make another motion under
             this rule raising a defense or objection that was available to the party but
             omitted from its earlier motion.

(h)   Waiving and Preserving Certain Defenses.
      (1)   When Some Are Waived. A party waives any defense listed in Rule
            12(b)(2)-(5) by:
            (A) omitting it from a motion in the circumstances described in Rule
                   12(g)(2); or
            (B) failing to either:
                   (i)    make it by motion under this rule; or
                   (ii)   include it in a responsive pleading or in an amendment allowed
                          by Rule 15(a)(1) as a matter of course.
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 13 of 15 Page ID #:37

      (2)    When to Raise Others. Failure to state a claim upon which relief can be
             granted, to join a person required by Rule 19(b), or to state a legal defense to a
             claim may be raised:
             (A) in any pleading allowed or ordered under Rule 7(a);
             (B) by a motion under Rule 12(c); or
             (C) at trial.
      (3)    Lack of Subject-Matter Jurisdiction. If the court determines at any time that it
             lacks subject-matter jurisdiction, the court must dismiss the action.

(i)   Hearing Before Trial. If a party so moves, any defense listed in Rule
      12(b)(1)-(7)--whether made in a pleading or by motion--and a motion under Rule
      12(c) must be heard and decided before trial unless the court orders a deferral until
      trial.
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 14 of 15 Page ID #:38

                              Rule 56. Summary Judgment

(a)   By a Claiming Party. A party claiming relief may move, with or without supporting
      affidavits, for summary judgment on all or part of the claim. The motion may be filed
      at any time after:

(b)   By a Defending Party. A party against whom relief is sought may move at any time,
      with or without supporting affidavits, for summary judgment on all or part of the
      claim.

(c)   Time for a Motion, Response, and Reply; Proceedings.
      (1)   These times apply unless a different time is set by local rule or the court orders
            otherwise:
            (A) a party may move for summary judgment at any time until 30 days after
                   the close of all discovery;
            (B) a party opposing the motion must file a response within 21 days after the
                   motion is served or a responsive pleading is due, whichever is later; and
            (C) the movant may file a reply within 14 days after the response is served.
      (2)   The judgment sought should be rendered if the pleadings, the discovery and
            disclosure materials on file, and any affidavits show that there is no genuine
            issue as to any material fact and that the movant is entitled to judgment as a
            matter of law.

(d)   Case Not Fully Adjudicated on the Motion.
      (1)   Establishing Facts. If summary judgment is not rendered on the whole action,
            the court should, to the extent practicable, determine what material facts are not
            genuinely at issue. The court should so determine by examining the pleadings
            and evidence before it and by interrogating the attorneys. It should then issue
            an order specifying what facts--including items of damages or other relief--are
            not genuinely at issue. The facts so specified must be treated as established in
            the action.
      (2)   Establishing Liability. An interlocutory summary judgment may be rendered on
            liability alone, even if there is a genuine issue on the amount of damages.

(e)   Affidavits; Further Testimony.
      (1)   In General. A supporting or opposing affidavit must be made on personal
            knowledge, set out facts that would be admissible in evidence, and show that
            the affiant is competent to testify on the matters stated. If a paper or part of a
            paper is referred to in an affidavit, a sworn or certified copy must be attached to
            or served with the affidavit. The court may permit an affidavit to be
            supplemented or opposed by depositions, answers to interrogatories, or
            additional affidavits.
      (2)   Opposing Party's Obligation to Respond. When a motion for summary
            judgment is properly made and supported, an opposing party may not rely
            merely on allegations or denials in its own pleading; rather, its response
            must--by affidavits or as otherwise provided in this rule--set out specific facts
            showing a genuine issue for trial. If the opposing party does not so respond,
            summary judgment should, if appropriate, be entered against that party.
 Case 2:20-cv-06217-PA-SK Document 6 Filed 07/16/20 Page 15 of 15 Page ID #:39


(f)   When Affidavits Are Unavailable. If a party opposing the motion shows by affidavit
      that, for specified reasons, it cannot present facts essential to justify its opposition, the
      court may:
      (1)     deny the motion;
      (2)     order a continuance to enable affidavits to be obtained, depositions to be taken,
              or other discovery to be undertaken; or
      (3)     issue any other just order.

(g)   Affidavit Submitted in Bad Faith. If satisfied that an affidavit under this rule is
      submitted in bad faith or solely for delay, the court must order the submitting party to
      pay the other party the reasonable expenses, including attorney's fees, it incurred as a
      result. An offending party or attorney may also be held in contempt.
